Dissenting Opinion by
Judge Blatt:
This case presents a prime example of the problems which result when an appeal is permitted from an administrative action which does not in fact amount to an adjudication. As the majority opinion makes clear, the record in this case is made up solely of a few letters between the City of Philadelphia (City) and the Pennsylvania Human Relations Commission (Commission), *514The sole bit of “evidence” is a listing of the specifications for some of the job categories here at issue.
It appears that when the Commission responds to a request for a Bona Fide Occupational Qualification (BFOQ), it takes no administrative action which amounts to an appealable adjudication, and there is actually nothing in the Pennsylvania Human Relations Act, Act of October 27, 1955, P. L. 744, as amended, 43 P.S. §§951, et seq., which authorizes the Commission to consider what is a BFOQ as an adjudicatory function except when a complaint charging a Section 5 (43 P.S. §955) discriminatory practice is filed. The procedures by which the Commission is to make an adjudication are spelled out in Section 10 of the Act, 43 P.S. §960, but the communications between the parties in this case in no way approximate those procedures. Moreover, the only statutory provision for an appeal from a decision of the Commission is contained in Section 10, and this procedure is not available until after the stages listed therein have been followed.
It seems clear that the action of the Commission in granting or denying a BFOQ is merely an advisory opinion, and that, if an employer chooses not to follow the Commission’s direction he appears to be under no threat of any enforcement action being taken against him unless a complaint is subsequently filed against him as provided in Section 9 of the Act, 43 P.S. §959. Even this, however, is something which can be done whether the Commission has made a prior BFOQ decision or not. The situation in this case is virtually identical to that in McKinley v. State Board of Funeral Directors, 5 Pa. Commonwealth Ct. 42, 288 A. 2d 840 (1972), wherein we quashed the appeal.
The majority has attempted to distinguish McKinley from this case on the basis that Mr. McKinley merely addressed a written inquiry to the Board of Funeral Directors asking what action the Board would take in *515a given situation. In this case, however, it is held that the City followed certain “procedures” prescribed by the Commission and so, presumably, did something more than was done in McKinley. Even a cursory view of these “procedures” shows that they involved merely a written request by the City to the Commission to make known its attitude on the propriety of a BFOQ for their employees, which was the same type of request as made in McKinley. Obviously, the Commission’s expression of opinion was merely advisory and can have no real effect until and unless someone files a complaint with the Commission charging a Section 5 discriminatory practice a,gainst the City as the party seeking the BFOQ. The Human Relations Act makes it clear that the issue of whether or not a BFOQ should be granted is to be decided when a Section 5 complaint is filed, and, at that time it is provided that an appeal may be filed from a grant or a denial of a BFOQ. In my opinion, this Court should not permit an appeal where there is no statutory provision for an appeal at this stage of the proceedings.
I believe that this appeal should also have been quashed.
Inasmuch as the majority has decided to let the appeal stand, however, I must still dissent from some of its findings.
I do agree with the majority’s holding that the proper standard when considering the award of a BFOQ is whether or not all, or substantially all, the members of a particular sex can qualify for the job in question. Also, as applies specifically to this case, it is reasonable to hold that, when dealing with young people between seven and sixteen who are in various states of undress, it is certainly reasonable to have supervisors of the same sex present, because of the psychological problems which may be involved for the children. I must reject, however, any implication in the *516majority opinion to the effect that all or substantially all women cannot handle security or counseling problems for the boys, as distinct from supervising them in the washrooms. The same holds true for men supervisors dealing with the girls.
The lack of “evidence” is the most troublesome aspect of this case. As this Court has stated in Pittsburgh Press Employment Advertising Discrimination Appeal, 4 Pa. Commonwealth Ct. 448, 465, 287 A. 2d 161, 170 (1972), quoting Weeks v. Southern Bell T. & T. Co., 408 F. 2d 228, 236 (1969) : “We conclude that the principle of non-discrimination requires that we hold that in order to rely on the bona fide occupational qualification exception, an employer has the bu/rden of proving that he had reasonable cause to believe, that is, a factual basis for believing, that all or substantially all women would be unable to perform safely and efficiently the duties of the job involved.” (Emphasis added. ) Because of the questionable procedural aspects of this case, virtually the only attempt made by the City to carry its burden of evidence was in mailing a set of job specifications to the Commission. (Apparently the majority did not grant a BFOQ for the job of the Youth Center Aid, as requested by the City, because there was no description of such job among the specifications.) A glance at these specifications, however, indicates that the jobs of Youth Center Supervisor I and II involve dealings with the children when they are in various states of undress only to a minimal extent. Examples given regarding typical work for a Youth Supervisor I are as follows:
“Supervises children in a variety of activities within the institution such as dressing and grooming in the mornings, proper eating at meal times, cleaning living units or performing other custodial assignments, traveling to and from school, court, dispensary or other areas, *517participating in group play activities in indoor and outside areas.
“Maintains order and discipline at all times administering discipline when required according to prescribed procedures.
“Inspects living unit periodically, in the interest of security, to check for contraband, escape attempts or emotional disturbances of children.
“Fills out simple processing and medical forms, progress reports on the behavior, and attitude of children; makes up resident lists, keeps count of clothes issued and returned; maintains log of unit.
“Performs related work as required.”
The duties of a Youth Supervisor IT are similarly described, but in addition, he or she: “Supervises counselors in the absence of the head supervisor; assigns tasks and checks each unit; assists head supervisor by acting as relief or extra man when needed to transfer individuals or oversee groups of children.”
It is possible that the City is unable to separate those activities which reasonably should only be performed by someone of a specific sex from the numerous other activities which may be performed by any otherwise qualified person. But are we merely to guess at the answer? And is it not reasonable to suppose that the City could categorize and classify the duties of particular employees more specifically if it had a better job classification plan? In any event, should not the burden be on the employer to justify any suspect classification? The City might easily have shown that it would be inefficient or uneconomical to have separate job classifications for those employees, here grouped into a very generalized classification, who are dealing intimately with the children on a regular basis, and those others, in the same generalized classification, who have a merely supervisory, custodial or instructional job. But it has not done so.
*518An even more blatant example of a lack of evidence concerns the position of Youth Center Head Supervisor. The examples of work given for that job are:
“Assigns counselors to groups of children; plans weekly schedules of work; makes periodic checks of the work of the counselors for conformance to regulations and specific instructions; advises and instructs the counselors in regard to problems in their groups; meets with superiors and takes part in in-service training program; instructs counselors in the principles and procedures discussed at such meetings.
“Transfers groups of children to different areas such as the cafeteria, school rooms or gymnasiums; counsels children with behavioral problems; checks living areas for cleanliness, security and for the presence of contraband articles.
“Performs related work as required.”
Clearly a Youth Center Head Supervisor’s primary duties are supervisory and his or her contact with the children is minimal. There is nothing in the job specifications or in any of the City’s letters which avers that a Youth Center Head Supervisor has contact with the children when they are in states of undress. Even in searches for contraband, which seemed to trouble the majority, the specification states that a Youth Center Head Supervisor searches “living areas.” There is nothing which states that he or she would conduct a search of the person. There was simply no evidence produced by the City, and none cited by the majority, which would in any way indicate that the job of Youth Center Head Supervisor could not be performed by either a man or a woman.
The fact that no adjudicatory procedures were followed in this case made it extremely difficult for the City to present any real evidence as to the propriety of its job classifications or as to the need for a person of a specific sex to fill a given position. The majority, *519however, has chosen to ignore this lack of evidence. Perhaps the majority is acting correctly in granting a BFOQ for each position, but, given the almost complete lack of information, I do not believe it proper to find that the City has really carried its heavy burden of evidence.
It might be suggested that the underlying problem here for the City may well be in its job classification pattern. If its job specifications related more specifically to the exact duties of the particular employees concerned, who might individually be accurately described, perhaps, as instructors, counselors, guards, record keepers or by any other title reflecting their actual and usual occupations, it would be easier to determine for which, if any, a BFOQ was justified. To group all employees under such a generalized classification as “Youth Center Supervisor,” however, infers that all of them normally perform all of the duties listed, and tells nothing about their actual individual assignments. Moreover and more importantly, it gives no indication as to whether or not there might be discrimination in employment of such employees, if applicants of one sex or the other are denied consideration for appointment or promotion.
I would prefer to quash this appeal. In the alternative, I would find that the City has simply failed to introduce sufficient evidence to carry the burden it must carry to be entitled to a BFOQ and deny the appeal for that reason.